Citation Nr: 1824247	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  13-14 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for right foot plantar fasciitis also claimed as right foot strain.  

2.  Entitlement to service connection for left foot plantar fasciitis.  

3.  Entitlement to service connection for right knee arthralgia.

4.  Entitlement to service connection for left knee arthralgia.  

5.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a back disability. 

6.  Entitlement to service connection for a back disability on a de novo basis.  

7.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge in October 2017.  A transcript is in the record.  

The Veteran's claim for service connection for a back disability has been listed as a de novo issue by the RO.  However, a determination on whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider an underlying claim.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Therefore, regardless of the RO's action, the Board must initially address the question of whether new and material evidence has been presented to reopen the claim of service connection for a psychiatric disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).  The issues have been characterized accordingly.  

The issues of entitlement to service connection for a back disability on a de novo basis, entitlement to service connection for right foot plantar fasciitis, also claimed as right foot strain; entitlement to service connection for left foot plantar fasciitis; and entitlement to an initial compensable rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's initial claim of service connection for a back disability was denied in an October 1998 rating decision; he did not submit a notice of disagreement within the one year appeal period, and new and material evidence was not received. 

2.  Evidence received since the most recent denial in October 2008 purports to show an injury in service as well as a relationship between the current chronic back disability and the injury; the absence of such evidence was the cause of the initial denial. 

3.  The Veteran does not have a current diagnosis of a disability of either the right knee or the left knee. 


CONCLUSIONS OF LAW

1.  The October 1998 rating decision that denied entitlement to service connection for a back disability is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.105(a), 3.156(b) (2017). 

2.  Evidence received since the most recent final denial is new and material.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a) (2017).  

3.  The criteria for entitlement to service connection for right knee arthralgia have not been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. § 3.303(a) (2017). 

4.  The criteria for entitlement to service connection for left knee arthralgia have not been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. § 3.303(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

In this case, the Veteran was provided with a notification letter in January 2012 that was provided to the Veteran prior to the initial adjudication of his claim.  Regarding the duty to assist, the Veteran's service treatment records have been obtained and associated with his claims file.  He has been afforded a VA examination of his claimed knee disabilities.  The Veteran's VA treatment records have also been obtained, and he has not identified any sources of private treatment for his knees.  He provided testimony before the undersigned Veterans Law Judge regarding all issues.  There is no indication that there is any outstanding relevant evidence, and the Board will proceed with consideration of the Veteran's appeal. 

Service Connection

The Veteran contends that he has developed a bilateral knee disability as the result of active service.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

In relevant part, 38 U.S.C. § 1154(a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377(Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b).

The service treatment records show that the Veteran's April 1968 entrance examination found that his lower extremities were normal.  A knee disability was not noted.  9/10/2014 STR-Medical, p. 18.  Subsequently, the Veteran was seen for complaints of bilateral knee pain in September 1968.  He was said to have experienced knee pain for years since he fell as a child.  The physical examination was entirely within normal limits.  9/10/2014 STR-Medical, p. 28.  

There is no indication that the Veteran was ever seen for any additional knee complaints during the remainder of his active service.  His May 1970 discharge examination states that the lower extremities were normal.  9/10/2014 STR-Medical, p. 26.  The Veteran denied having a "trick" or locked knee; lameness; bone, joint or other deformity; or arthritis or rheumatism on a Report of Medical History he completed at this time.  9/10/2014 STR-Medical, p. 31.  

A March 1991 periodic examination for the National Guard shows that the Veteran's lower extremities were normal.  A Report of Medical History completed by the Veteran at that time shows that he denied having a "trick" or locked knee; lameness; bone, joint or other deformity; or arthritis or rheumatism.  Knee pain was not mentioned in the physician's summary.  9/10/2014 STR-Medical, pp. 49, 52.  The same results were found on a periodic clinical examination and Report of Medical History completed in August 1994.  9/10/2014 STR-Medical, pp. 20, 22.  

In February 2012, the Veteran was afforded a VA examination of his knees.  The claims file was reviewed by the examiner.  There was a history of a diagnosis of knee arthralgia in 1968.  Currently, the Veteran reported flare-ups upon kneeling, climbing stairs, or prolonged standing.  After examination, the examiner found that there was no functional loss for either knee.  There was tenderness to palpation of both knees.  However, there was no indication of instability or an injury to the meniscus, and degenerative arthritis was not shown on X-ray study.  The examiner opined that it was less likely than not that a knee disability was incurred due to service.  The rationale was that there was no evidence of a chronic knee disability, and that the Veteran's complaints were mainly due to back pain and not pain in the knees.  2/11/2012 VA Examination, p. 30.  

VA treatment records dating from 2012 to 2016 have been reviewed.  These are negative for complaints or diagnoses relating to the knees.  

After a review of the pertinent medical and lay evidence, the Board finds that entitlement to service connection for right knee arthralgia and left knee arthralgia is not warrant.  The reasons will be explained next.

The first criterion for service connection is the existence of a current disability, and this has not been met for either knee.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. § 1110 (2012); see Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that Secretary's and Court's interpretation of section 1110 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Read v. Shinseki, 
651 F.3d 1296, 1301 (Fed. Cir. 2011) (stating that a "disability" in VA regulations is "generally associated with the veteran's inability to perform certain acts"); cf. Saunders v. Wilkie, No.2017-1466, 2018 U.S. App. LEXIS 8467 (Fed. Cir. Apr. 3, 2018) (holding that pain alone can serve as a functional impairment and therefore can qualify as a disability).

The Board finds that the weight of the competent and probative evidence weighs against a finding that the Veteran has a chronic disability of either knee.  During active service, he was seen on a single occasion for bilateral knee pain.  The examination at that time was normal, as was the examination at discharge.  The Veteran denied all symptoms relating to a knee disability at that time.  The Board finds these factors all weigh against a chronic disability in service, to include both the normal findings on clinical examination at separation and the Veteran's own report of his medical history at this time.  

Additionally, the relevant post-service medical records do not include a diagnosis of a disability for either knee.  In particular, the February 2012 VA examination report shows that the knees were normal on X-ray study, and the examiner found that the Veteran did not have a chronic knee disability.  The Board finds the Veteran's testimony regarding pain in his lower extremities to be credible; however, the Board finds that it is outweighed by the lack of findings in the post-service treatment record and the negative findings upon VA examination, to include diagnostic testing.   Indeed, the record does not contain competent medical evidence that attributes this pain to a knee disability, and the February 2012 examiner stated this pain is related to his back disability (which is addressed below).  Based on the foregoing, the Board finds that service connection for disorders of the left and right knees is denied. 

New and Material

Entitlement to service connection for a back disability was denied in an October 1998 rating decision.  The Veteran was notified of this decision and provided his appellate rights in a November 1998 letter.  He did not initiate an appeal of the October 1998 rating decision by submitting a notice of disagreement and new and material evidence was not received prior to the expiration of the period in which to appeal.  Therefore, the October 1998 rating decision is final and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.105(a), 3.156(b).

A veteran may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether or not it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997). 

The Court has stated that for the purpose of determining whether or not new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis, and not only since the last time it was disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The record shows that the most recent final denial of the Veteran's claim was in October 2008.  

The evidence considered in the October 1998 rating decision included the Veteran's service treatment records; his treatment records from the National Guard; private medical records from 1983; the result of X-ray studies and computed tomography (CT) scans from September 1983, February 1992, January 1994, and January 1994; private medical records from 1998, and the report of a VA examination conducted in September 1998.  His claim was denied on the basis that there was no evidence of a nexus between the Veteran's current back disability and any disease or injury during military service.  10/8/1996 Rating Decision - Narrative, p. 1.  

The evidence received since October 2008 includes the transcript of the October 2017 hearing, at which the Veteran's spouse was a witness.  The Veteran testified that he injured his back when he tripped over another soldier and fell down some stairs.  The Veteran's spouse said that she has a degree in nursing and worked in that field for 30 years.  She also had a master's degree in public health.  She opined that his fall in service was the cause of his current back disability.  10/30/2017 Hearing Transcript, p. 8.  

The reason for the October 1998 denial was that there was no evidence of a nexus between the Veteran's current back disability and active service.  The October 2008 testimony is new in that it was not considered at the time of the October 1998 denial.  It is also material in that it purports to establish both an injury to the Veteran's back in service and a nexus between that injury and the current back disability, the absence of which resulted in the original denial.  The Veteran's reports of the injury are presumed credible for the purposes of reopening.  Furthermore, the Veteran's spouse, as a medical professional, has some competency to offer an opinion regarding the etiology of the claimed back disability.  As the testimony is both new and material, the claim for service connection for a back disability is reopened.  The matter will be addressed further in the Remand section below.  



	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for right knee arthralgia is denied. 

Service connection for left knee arthralgia is denied. 

New and material evidence has been received to reopen a previously denied claim for service connection for a back disability; to this extent only the claim is granted. 


REMAND

At the October 2017 hearing, the Veteran testified that he had been told just a month or two earlier by a VA audiologist after testing for new hearing aids that the quality of his hearing had become worse.  

The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  As evidence has been presented tending to show a worsening of the Veteran's service-connected hearing loss, the Board finds that he should be scheduled for a new 
VA audiological examination. 

Regarding his feet, the Veteran was afforded a VA examination of his claimed disability in February 2012.  The examination report states that the Veteran had been diagnosed with metatarsalgia in 1968.  His current diagnoses also included bilateral metatarsalgia.  However, the examiner's opinion only addressed plantar fasciitis and foot strain; it did not address whether or not the current metatarsalgia was related to the metatarsalgia that was said to have been diagnosed in 1968.  2/11/2012 VA Examination.  The Board finds that the Veteran should be afforded a new VA examination in order to obtain opinions for all diagnosed disabilities relating to the Veteran's feet.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

Turning to the Veteran's claimed back disability, the Board notes that in September 1998 the Veteran was afforded a VA examination of his back in conjunction with his original claim for service connection.  The examiner did not provide an opinion as to whether or not the current back disability was incurred due to active service.  

On the other hand, the Veteran has submitted several copies of a medical opinion from J.R.C., a private physician.  He relates the Veteran's current back disability to his fall during service.  In doing, he states that the Veteran has no history of other injuries besides the accident in service.  7/10/2008 Medical Treatment Record - Non-Government Facility, p. 1.  However, a review of the Veteran's extensive medical records shows that he sustained several post-service back injuries.  For example, an April 1997 record refers to an October 1996 injury.  3/12/2018 Translation Related, p. 25.  A February 1998 record notes that the Veteran injured his back in a 1974 accident at work.  3/12/2018 Translation Related, p. 83.  

Therefore, given that the VA examination failed to provide an opinion and that the private opinion submitted by the Veteran is based on an inaccurate reporting or review of the record, the Board finds that the Veteran should be scheduled for a 
VA examination in order to obtain an opinion regarding the etiology of the Veteran's back disability.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records pertaining to the Veteran's claimed disabilities dating from 2017 to the present and associate them with the claims folder.   

2.  After associating VA records with the claims file, then schedule the Veteran for a VA audiology examination.  All indicated tests and studies should be conducted.  The claims folder is be provided to and reviewed by the examiner in conjunction with the examination so the examiner can become familiar with the medical history related to this disability. 

a. The examiner should comment upon the effect of hearing loss on the Veteran's occupational functioning and daily activities.

b. A comprehensive rationale should be provided for all opinions

3.  After associating VA records with the claims file, then schedule the Veteran for a VA examination of his feet.  All indicated tests and studies should be conducted.  The claims folder is be provided to and reviewed by the examiner in conjunction with the examination so the examiner can become familiar with the medical history related to this disability.  At the conclusion of the examination and record review, the examiner should express the following opinions:

a) Does the Veteran have a current diagnosis or diagnoses of a disability of one or both feet?  If so, provide a list of the disability or disabilities.  

b) For each disability or disabilities noted on current examination as well as the metatarsalgia noted at the February 2012 VA examination, state whether it is as likely as not that each disability was incurred due to active service.  

A comprehensive rationale is to be provided for all opinions.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided.

4.  After associating VA records with the claims file, then schedule the Veteran for a VA examination of his back.  His back must be presumed to have been in sound condition upon entry into service.  

The Veteran's testimony as well as the lay statements pertaining to a fall in service should be accepted as true for the purposes of this examination.  All indicated tests and studies should be conducted.  The claims folder and a copy of this Remand is be provided to and reviewed by the examiner in conjunction with the examination so the examiner can become familiar with the medical history, during and after service, related to this disability.  At the conclusion of the examination and record review, the examiner should express the following opinions:

a) Is it as likely as not that the Veteran's current back disability was incurred due to active service, to include the fall he sustained in service?  

A comprehensive rationale is to be provided for all opinions.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided.

5.  If the benefits sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


